Title: To James Madison from Thomas Blount, 22 July 1803
From: Blount, Thomas
To: Madison, James


Sir
Tarborough 22d. July 1803
It has occurred to me that, in consequence of the existing War between Great Britain & France, the President of the U. States may think it proper to appoint a few Commercial Agents or Consuls to reside on some of the West-India Islands—And in case he shall determine to place one on the Island of Guadaloupe, I beg leave to recommend, as a Gentleman worthy of confidence & well qualified by his Knowledge of Commerce to discharge the duties of such an appointment, Mr Benjamin Blackledge, a native of this State of highly respectable family connexions and sound Republican principles, who now is & for some years past has been an Inhabitant of that Island—where, I am informed & have reason to believe, he has honorably transacted considerable Mercantile Business. I have Known him intimately from his Infancy, and can truly say that I regard him as an honest man & consider him incapable of abusing any Trust that may be reposed in him. I am, very Respectfully, Yo. mo. Obt.
Thos. Blount
 

   
   RC (DLC). Docketed by JM.



   
   Benjamin Blackledge, the brother of Congressman William Blackledge of North Carolina, was associated in business with the Blount family of that state (Alice B. Keith et al., eds., The John Gray Blount Papers [4 vols.; Raleigh, N.C., 1952–82], 4:8 n. 20).



   
   Thomas Blount (1759–1812) was a soldier, a U.S. representative (1793–99, 1805–9, 1811–12), and, along with his brothers William and John Gray, a prominent North Carolina merchant and landowner (Powell, Dictionary of North Carolina Biography, 1:182).


